Opinion
Per Curiam,
Appellant appeals from the denial of his petition for writ of habeas corpus by the court below. The issue raised by appellant is the computation of his maximum sentence by the parole board. Appellant was twice paroled and recommitted as a parole violator.
The computation of his sentence is mandated by the Act of August 6, 1941, P. L. 861, §21.1, added 1951, August 24, P. L. 1401; §5, as amended, 1957, June 28, P. L. 429, §1, 61 P.S. §331.21a, the provisions of which have been followed by the parole board in computing appellant’s maximum sentence.
Order affirmed.